Title: From George Washington to Robert Dinwiddie, August 1754
From: Washington, George
To: Dinwiddie, Robert



Gouvernour DinwiddieHonble Sir,
[Alexandria, August 1754]

As I wrote so lately and fully, to you by Mr Polson, on the subject of the Orders I had received, I have little to add now, only to acqaint your Honour, that as far as it is in my power, I shall endeavour to comply with them: what Men we can, we do enlist; but to send Officers into different parts for that purpose, would be unavailing, as they neither have money, nor can get any. I have given Maj. Carlyle Memorandums of several Questions to ask your Honour, to which I beg your answers, that I may be governed thereby. I have also sent some of the Soldier’s accompts, in hope of getting the money for them, as they are uneasy on that head. There are others of them that are rendered useless by their late wounds; therefore I hope your Honour

will recommend it to the consideration of the Assembly, that some provision may be made to keep them from want.
I have also desired Maj. Carlyle to mention to your Honour, the great necessity there is for regulation in the Soldiers’ pay; and that a certain part may be deducted and appropriated for clothing: unless this be done, we shall ever be in the distressed condition we are at present, of which Maj. Carlyle can fully inform you; and to whom I shall refer your Honour for many particulars, especially the consequence of going as high as Will’s-Creek, if we can not march farther: as, for the reasons which have been alledged, I fear we can not, were we to attempt it; and, at that place, for want of proper conveniences, we could not remain. I have the honour to be &c.

Geo. Washington

